OPINION — AG — ** DEPENDENT SCHOOL DISTRICT — ANNEXATION — ORDERS ** IF " A COUNTY SUPERINTENDENT OF SCHOOLS SHOULD ISSUE AN ORDER DECLARING THE ENTIRE AREA OF A DEPENDENT SCHOOL DISTRICT ANNEXED TO TWO(2) INDEPENDENT SCHOOL DISTRICTS, AND IT WAS LATER DETERMINED THAT A LARGE PORTION OF THE TERRITORY ANNEXED WAS NEITHER ADJACENT TO, NOR IN THE TRANSPORTATION AREA OF, EITHER OF THE ANNEXING DISTRICTS ", THEN THE COUNTY SUPERINTENDENT OF SCHOOLS CAN " LEGALLY RESCIND HIS ORDER OF ANNEXATION ". IN OTHER WORDS, THE COUNTY SUPERINTENDENT CAN LAWFULLY AND PROPERLY RESCIND AN ORDER OF ANNEXATION IF SUCH ANNEXATION WAS 'NOT' AUTHORIZED BY LAW. (ADJACENT, ILLEGAL, PETITION, ELECTORS) CITE: 70 Ohio St. 7-1 [70-7-1] (J. H. JOHNSON)